820 So. 2d 1051 (2002)
Edith E. RODRIGUEZ, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS, etc., et al., Appellees.
No. 3D01-2560.
District Court of Appeal of Florida, Third District.
July 10, 2002.
Edith E. Rodriguez, in proper person.
John D. Maher (Tallahassee), for Appellee, Unemployment Appeals Commission.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
Affirmed. Patterson v. FPL Group, Inc., 770 So. 2d 298 (Fla. 3d DCA 2000) (stating that if "the ruling of the appeals referee was supported by competent substantial evidence, the Unemployment Appeals Commission was not free to reweigh the evidence.").